      Case 2:15-cr-00235-TLN Document 396 Filed 08/28/20 Page 1 of 2


1    Alin D. Cintean (#240160)
     Attorney at Law
2    Certified Specialist in Criminal Law
     California State Bar, Board of Legal Specialization
3
     555 Capitol Mall, Suite 755
4    Sacramento, California 95814
     Telephone: (916) 441-3500
5
     Attorney for Defendant
6    Marcelle Banaga
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES,                               ) Case No. 2:15-CR-0000235-TLN
11                                                )
                    Plaintiff,                    ) ORDER FOR SUBSTITUTION OF
12                                                ) ATTORNEY
            v.                                    )
13                                                )
     MARCELLE BANAGA,                             )
14                                                )
                    Defendant,                    )
15                                                )
16
17          It is respectfully requested that Attorney Alin D. Cintean be relieved as attorney of record
18   in the above captioned case due to his recent appointment as a Sacramento Superior Court
19   Commissioner and that Attorney Shari Rusk, PO Box 188945, Sacramento, California 95818;
20   telephone number (916)804-8656, be substituted in as appointed counsel for Mr. Banaga. Mr.
21   Banaga does not have the funds to currently retain an attorney and seeks appointed counsel. Mr.
22   Banaga does qualify for appointed counsel and a completed CJA23 form is being submitted.
23   Dated: August 24, 2020
24
                                                           Respectfully submitted,
25
26                                                         /s/ Alin Cintean
                                                           Alin D. Cintean
27                                                         Attorney
28
                                                    -1-
      Case 2:15-cr-00235-TLN Document 396 Filed 08/28/20 Page 2 of 2


1
2          I accept the substitution and ask to be appointed.
3
     DATED: August 25, 2020
4
                                                         /s/ Shari Rusk
5                                                        Shari Rusk
                                                         Attorney at Law
6
7          I consent to the substitution.
8    DATED: August 25, 2020
9
                                                         /s/ Marcelle Banaga_________
10                                                       Marcelle Banaga
                                                         Defendant
11
12
                                               ORDER
13
     IT IS SO ORDERED.
14
     DATED: August 27, 2020
15
16
17                                                       Troy L. Nunley
                                                         United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
